Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The Examiner verified that the current claims are supported by the originally filed parent case 13/624,892 and therefore have priority to 9/22/2012.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent Application Publication Number 2012/0265996 by Kaal taught a system for allowing new and expired credentials to overlap for a grace period (paragraph 44) but Kaal did not teach or suggest storing encrypted credentials during the grace period and then deleting them at the expiration of the grace period.  U.S. Patent Application Publication Number 2007/0185814 by Boccon-Gibod et al. also suggested grace period for expired credentials (paragraph 1036) however Boccon-Gibod did not teach or suggest storing encrypted credentials during the grace period and then deleting them at the expiration of the grace period.  U.S. Patent Application Publication Number 2005/0198489 by Wallace et al. taught deleting server keys after a cutoff time that is later than an expiration time (see paragraphs 35 and 36) however this is different than what is claimed because neither the expiration or the cutoff time are equivalent to the claimed grace period.  U.S. Patent Application Publication Number 2007/0174429 by Mazzaferri et al. taught deleting encrypted credentials at a server after a timeout period (paragraph 950) however this period does not suggest the claimed grace period.  The prior art was not found to anticipate the claimed invention and the Examiner did not find any combination of the cited prior art to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442